Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on [4/27/20, 10/27/20] was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-20 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Pan; Li-Te et al. [US 20200296619]. 

As per claim 1, Pan teaches:
A method, performed by a user equipment (UE), in a wireless communication system, the method (Abstract) comprising: 
obtaining sidelink logical channel configuration information corresponding to a logical channel and including a sidelink logical channel priority (sl-priority) parameter; (e.g. priority; ¶ 277, 288)
selecting a destination associated with one of unicast, groupcast, or broadcast, based on the sidelink logical channel configuration information and sl-priority configured for each of at least one logical channel including sidelink data available for transmission; (e.g. sidelink resources; ¶ 288, 292)
allocating sidelink resources to at least one logical channel corresponding to the destination based on the sl-priority configured for each of the at least one logical channel corresponding to the destination; (e.g. sidelink resources; ¶ 288, 292)
multiplexing sidelink data included in the at least one logical channel corresponding to the destination to a medium access control (MAC) protocol data unit (PDU); and transmitting the MAC PDU to another UE using the sidelink resources. (e.g. sidelink resources; ¶ 288, 292)

As per claim 2, Pan teaches:
The method of claim 1, wherein the obtaining of the sidelink logical channel configuration information comprises: obtaining the sidelink logical channel configuration 

As per claim 3, Pan teaches:
The method of claim 1, wherein the sidelink logical channel configuration information further comprises: a configuredGrantType1Allowed parameter that indicates whether a configured grant Type 1 can be used for transmission, and an identifier of a logical channel group (LCG ID). (e.g. LCG; ¶ 277, 288)

As per claim 4, Pan teaches:
The method of claim 3, wherein the selecting of the destination comprises: in case that the configured grant Type 1 is configured for the sidelink resources, selecting the destination that corresponds to a logical channel configured with a configuredGrantType1Allowed set to true. (e.g. LCG; ¶ 277, 288)

As per claim 5, Pan teaches:
The method of claim 1, wherein the selecting of the destination comprises: selecting the destination corresponding to a logical channel configured with highest sl-priority among the at least one logical channel including the sidelink data available for transmission. (e.g. sidelink resources; ¶ 288, 292)

As per claim 6, Pan teaches:


As per claim 7, Pan teaches:
The method of claim 1, wherein a priority of a logical channel and a logical channel group (LCG) for a first signaling radio bearer (SRB) for PC5-S message and a priority of a logical channel and a LCG for a second SRB for PC5-RRC message are configured with highest priority. (e.g. SLRB; ¶ 277, 288)

As per claim 8, Pan teaches:
The method of claim 7, wherein the first SRB and the second SRB are configured differently. (e.g. SLRB; ¶ 277, 288)

As per claim 9, Pan teaches:
The method of claim 1, further comprising: transmitting, to a base station, a sidelinkUEInformation message including a sidelink quality-of-service (QoS) flow identifier and a PC5 QoS identifier (PQI), wherein the sidelink logical channel configuration information is configured based on the sidelink QoS flow identifier and the PQI. (e.g. identifier; ¶ 288, 292)

As per claim 10, Pan teaches:


Claims 11-20 are the apparatus claims corresponding to method claims 1-10 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Conclusion 
The prior art made of record and not relied upon is considered relevant to applicant's specification: Ganesan, Karthikeyan, et al. "5G V2X architecture and radio aspects." 2019 IEEE Conference on Standards for Communications and Networking (CSCN). IEEE, 2019: 3GPP standardization is evolving beyond 5G the New Radio air interface (NR-Uu) framework defined in 3GPP Release 15 (also known as 5G phase 1) to study the support of advanced vehicle to everything (V2X) services. The NR Sidelink (SL) being designed in 3GPP Release 16 (5G phase 2) to support advanced V2X services directly between vehicles and other road users is expected to finish by the end of 2019. The advanced V2X services primarily focuses on platooning, advanced driving, extended sensor and remote driving use-cases. Supporting an end-to-end latency of 3ms and high reliability up-to 99.999% requirement requires substantial improvements in the air-interface design. Long Term Evolution (4G LTE) V2X sidelink supports the delivery of Basic Safety Messages to nearby V2X User Equipments (UE, the mobile device), hence the sidelink physical layer and the higher protocol layers are designed to support only broadcast type 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHARAD RAMPURIA/
     Primary Examiner
        Art Unit 2413